                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

EMILIO JOSE SAENZ,                                    )
                                                      )
       Petitioner,                                    )
                                                      )
vs.                                                   ) Case No: 4:05CR595 HEA
                                                      )
UNITED STATES OF AMERICA,                             )
                                                      )
       Respondent.


                     OPINION, MEMORANDUM AND ORDER

       This matter is before the Court on whether Petitioner is eligible for relief

under The First Step Act of 2018, Senate Bill 115-756. On February 15, 2019 the

Petitioner filed his Motion for Qualification on First Step Act. [Doc. No. 221].

Thereafter, on April 19, 2019, the Probation Office filed its First Step Act

Reduction Report. [Doc. No. 222].

      The court has reviewed the filings relating to whether Petitioner is eligible for

a reduction in sentence. The case is not one which is impacted by the retroactive

application of statutory penalties of the Fair Sentencing Act. The case involved

powder cocaine. Thus, The First Step Act of 2018, Senate Bill 115-756 is

inapplicable here.

       Accordingly,
      IT IS HEREBY ORDERED that there will be no reduction of sentence

pursuant to the First Step Act. The Motion is DENIED.

      Dated this 22nd day of April, 2019




                                     ___________________________________
                                         HENRY EDWARD AUTREY
                                     UNITED STATES DISTRICT JUDGE




                                           2
